DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 9 portion “include the same dopant.,” should be amended to remove the extra period and thereby recite “include the same dopant[[.]],”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2014/0252469 A1 to Lee et al. discloses a device (e.g. FIG. 10A) comprising:
a fin structure (layers 28-34C) disposed over a substrate, the fin structure including:
an undoped portion (28, ¶ [0013]) of a semiconductor fin formed of a first semiconductor material;
a doped portion (e.g. 34A, “n-type doped layers” ¶ [0021]) of the semiconductor fin, the doped portion of the semiconductor fin positioned over and around the undoped portion of the semiconductor fin; and
a doped layer (34B, “n-type layers” ¶ [0021]) disposed over and around the doped portion of the semiconductor fin, the doped layer formed of a second semiconductor material;
a gate dielectric layer (40, ¶ [0025]) disposed over a portion of the fin structure that is free of the doped portion of the semiconductor fin and the doped layer; and
a gate electrode (42, ¶ [0025]) disposed over the gate dielectric layer, 
wherein the doped portion and doped layer may be doped in-situ in a same vacuum chamber using essentially the same process conditions (¶ [0022]), as discussed previously.
Prior art generally teaches knock-on doping of a fin, e.g. U.S. Patent Application Publication Number 2011/0195555 A1 to Tsai et al. which teaches (Fig. 6) forming a doped layer (146, ¶ [0020]) around a fin and performing a knock-on implantation process (Abstract, ¶ [0019]-[0023]) to drive a dopant from the doped layer into the fin to thereby form a doped feature (148, ¶ [0024]).  Prior art e.g. U.S. Patent Application Publication Number 2012/0112248 A1 to Wu et al. teaches forming (Fig. 1A, ¶ [0004]) a fin structure (124/224, ¶ [0015]), forming (Fig. 1B, first-step plasma ¶ [0005]) a doped amorphous (¶ [0026],[0035]) layer (148/268, ¶ [0017]) over the fin, and performing (Fig. 1C, second-step plasma, ¶ [0006]) a knock-on implantation process to drive a dopant from the doped amorphous layer into a portion of the fin structure to form a sharply doped region/layer.
However, prior art fails to reasonably teach or suggest together wherein a concentration of the dopant is substantially uniform at any point of the doped portion of the semiconductor fin and the doped layer, wherein the dopant concentration is considered substantially uniform when doping concentrations at any defined number of points of the doped portion of the semiconductor fin and the doped layer are within +/-5% of each other, together with all of the other limitations of claim 1 as claimed.  Claims 9 and 15 are allowable for similar reasons to claim 1.  Claims 2,3,6-8,10-12,16,19-26 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1, 9, and 15 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891